Citation Nr: 0008073	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard Wassall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1945.  He died in June 1994.  By rating action dated in 
August 1994 the Department of Veterans Affairs (VA) Regional 
Office, Muskogee, Oklahoma, denied entitlement to service 
connection for the cause of the veteran's death.  The 
regional office also in August 1994 denied entitlement of the 
appellant to improved death pension benefits on the basis of 
excess income for the period from June 1994 to June 1995.  
The appellant appealed from those decisions.

The case was initially before the Board of Veterans' Appeals 
(Board) in November 1997 when it was held that the appellant 
was not entitled to improved death pension benefits from June 
1994 to June 1995 due to excessive income.  The appeal was 
denied to that extent.  Appellate consideration of the issue 
of entitlement to service connection for the cause of the 
veteran's death was deferred pending a remand to the regional 
office for further development.  The case is again before the 
Board for further appellate consideration.


REMAND

As noted in the November 1997 remand by the Board, at the 
time of the veteran's death, he had established service 
connection for post-traumatic stress disorder, rated 
30 percent disabling and during the May 1997 hearing before 
the Board, the appellant related that doctors at the VA 
hospital and St. Francis Hospital indicated to her that 
anxiety was having an adverse influence on the veteran's 
health.  The Board noted that the appellant's testimony was 
corroborated by a May 1994 VA hospital discharge report and a 
June 1994 Medicare transfer summary from the St. Francis 
Hospital which both essentially reported that anxiety and 
depression had an adverse influence on the veteran's health.

The Board remanded the case so that the regional office 
could, among other things, obtain the daily treatment records 
from the VA hospital and St. Francis Hospital during the time 
period from May 1994 to June 1994.  At that time, the VA 
hospital discharge summary reflected that the veteran's 
treatment had been from May 5 to May 21, 1994.  He had been 
treated at the St. Francis Hospital from May 24 to June 2, 
1994.

The regional office later obtained progress records from the 
St. Francis Hospital pertaining to the veteran's treatment at 
that facility from May 24 to June 2, 1994.  The regional 
office also obtained progress notes pertaining to a period of 
VA hospitalization of the veteran from April 29 to May 4, 
1994.  However, the progress notes from the period of VA 
hospitalization from May 5 to May 21, 1994, were not obtained 
as requested in the Board remand.

The Board notes that in the case of Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand by the 
Board imposed upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand and where the remand orders of the Board were not 
complied with, the Board itself erred in failing to ensure 
compliance.

In view of the aforementioned matters, the case is again 
REMANDED to the regional office for the following action:

1.  The regional office should obtain the 
daily treatment records from the VA 
hospital pertaining to the veteran's 
period of treatment from May 5 to May 21, 
1994.  Those records should then be 
associated with the claims file.

2.  The appellant's claim should then be 
reviewed by the regional office.  If the 
denial is continued, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


